DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Van Elburg et al (US 20130220106) or Simmerlink et al (US 20070154707), both used in the previous Office Action in view of Van Der Eem et al (WO 2015/118043, cited in newly submitted  IDS, cited herein with identical US 20170010071).

  Van Elburg teaches an armor comprising a rigid first panel comprising inorganic fibers and a second panel comprising polymeric fibers (see claim 1). 
Van Elburg discloses that the second panel contains a compressed sheet of monolayers, each monolayer containing 80-90% wt. of unidirectionally aligned polymeric ultrahigh molecular weight polyethylene (UHMWPE) fibers and 10-20 % wt. of a polymeric matrix (see 0041 and 0044-0045).  
Regarding claim 8, Van Elburg discloses the second panel can achieve a flexural strength of 250 MPa (see 0033 and 0039), where flexural strength of a panel is measured according to ASTM D790-07 (see 0066).
Simmerlink discloses ballistic-resistant assembly comprising a plurality of mono-layers consisting essentially of high-performance polyethylene multifilament yarn (see claim 21), titer of 930 dtex and used to make a unidirectional (UD) mono-layer (see Example 21 at 0093).
The polyethylene has ultrahigh molecular weight (see 0037), density of 0.97 g/cm3 (see 0038), 
Based on molecular characteristics listed above, Simmerlink teaches essentially the same ballistic composition as Van Elburg.
Regarding matrix or binder, Van Elburg  teaches a thermoplastic resin, including polyolefins and polyisopropene polyethylene-butylene-polystyrene (see 0021).
However, the references above fail to disclose polyethylene with known density.
Van Der Eem  teaches a ballistic-resistant molded article comprising a compressed stack of sheets comprising reinforcing tapes having a tensile strength of at least 1.0 GPa, a tensile modulus of at least 40 GPa, and a tensile energy-to-break of at least 15 J/g, , where the stack comprises at least one HDPE-based layer comprising sheets comprising reinforcing tapes and a high-density polyethylene (HDPE) as matrix material (see claim  1).
The tapes are ultra-high molecular weight polyethylene (UHMWPE) tapes (see claim 9) and the HDPE has a density in the range of 0.930 to 0.970 g/cm, determined in accordance with ASTM D792.
Van Der Eem teaches that the composition above represents  a light-weight ballistic resistant article which combines a high ballistic performance with good construction stability, in particular well-controlled deformation properties upon impact (see 0005).

Therefore, it would have been obvious to a person of ordinary skills in the art to use such polyethylene as HDPE in Elburg’s and Simmerlink’s armor compositions, because it provides a light-weight ballistic resistant article which combines a high ballistic performance with good construction stability, in particular well-controlled deformation properties upon impact.

Regarding claim 2, Van Der Eem and Applicant (see printed publication at 0036) teach HDPE as a preferred matrix material. Thus, the same  physical properties for both matric material are expected. 
Note that Van Elburg and Simmerlink do not teach melting point and storage modulus of UHMWPE. However, the values above mainly depend on a comonomer content (I.e. amount of short chain branches) and less on a long chain branching amount and molecular mass characteristics (molecular weight and molecular weight distribution).
Note that density of polyethylene and melting point typically closely connected, because both parameters reflect from the same MW and structural characteristics.
it would have been obvious to a person of ordinary skills in the art to expect the same melting points and storage modulus from Van Elburg’s, Simmerlink's and Applicant’s polyethylenes, since they same MW and structural characteristics. 

Regarding claim 4, Simmerlink discloses ballistic-resistant assembly comprising a plurality of mono-layers consisting essentially of high-performance polyethylene multifilament yarn (see claim 21), containing less than 150 ppm of residual solvent (see claim 13).

Van Der Eem  teaches that the UHMWPE tapes have a polymer solvent content of less than 0.01 wt. % (see 0081).
  Regarding claim 8, Van Elburg discloses the second panel can achieve a flexural strength of 250 MPa (see 0033 and 0039), where flexural strength of a panel is measured according to ASTM D790-07 (see 0066).


3. Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Van Elburg or Simmerlink in view of  Van Der Eem as applied to claims 1-2 and 6-9 above, and further in view of Lyons et al (US 7964267). 

Van Elburg,  Simmerlink  and  Van Der Eem do not teach ethylene-acrylic or methacrylic acid polymers.
Lyons discloses a ballistic-resistant panel, which comprises the sheets of high modulus polyethylene tape in the form of cross-plied laminated layers of tape strips or a woven fabric of tape strips. The strips of UHMWPE tape include a width of at least one inch and a modulus of greater than 1400 grams per denier (see Abstract).
Lyons teaches that a ballistic resistant panel of adhesive-coated Tensylon and cross-plied sheets of conventional high modulus fibers embedded in resin (see Fig. 5 and 3:10).
The specific adhesives include Ethylene Acrylic Acid Copolymer (E1), (see Table 1 at 5:30) at 10.4% (see Table 2 at 7:20).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), 325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07. 
Therefore, it would have been obvious to a person of ordinary skills in the art to use UHMWPE fibers of high tenacity and Ethylene Acrylic adhesives, since they are known materials based on its suitability for its intended use.
Response to Arguments
4.	Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/02/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765